Exhibit Rackspace Hosting Reports Second Quarter 2009 Results For the quarter ended June 30, 2009: · Record net revenue of $152.0 million grew 16.2% year-over-year and 4.8% sequentially · Record adjusted EBITDA(1) of $48.1 million grew 42.2% year-over-year and 6.8% sequentially · Achieved record adjusted EBITDA margin of 31.7%, up from 25.9% one year ago · Record net income of $7.0 million grew 67.2% year-over-year and 6.1% sequentially SAN ANTONIO – August 10, 2009 – Rackspace® Hosting, Inc. (NYSE: RAX), the world’s leader and specialist in hosting services, today reported financial results for the quarter ended June 30, 2009. Net revenue for the second quarter ended June 30, 2009 was $152.0 million, up 4.8% from the first quarter of 2009 and up 16.2% from the quarter ended June 30, 2008. Revenue for the quarter was impacted by $2.4 million of service credits relating to service interruptions in a portion of the company’s DFW data center in June, offset by a sequential quarterly lift of $2.7 million in currency exchange rate fluctuation. Managed hosting revenue increased to $138.9 million for the second quarter of 2009, up from $134.2 million in the first quarter of 2009. Cloud revenue increased to $13.1 million in the quarter, up from $10.9 million in the first quarter of 2009. Total customer count increased to 70,803, up from 62,078 customers in the first quarter of 2009. The 70,803 customer count includes 19,363 managed hosting customers and 51,440 cloud computing customers. “We have made several improvements over the past few months that have made us a stronger, more profitable and tougher competitor as we position for another cycle of growth. Today, we believe we are even better positioned for profitable growth as the economy improves. We have been running the business to scale the profits and returns in our managed hosting offering while investing in the long-term, game changing offerings in our cloud business,” said Lanham Napier, president and chief executive officer. “Additionally, we have strengthened our pipeline by competing for larger opportunities and we are gaining traction in the enterprise space with several key customer wins.” Adjusted EBITDA for the second quarter of 2009 was $48.1 million, a 6.8% increase compared to the first quarter of 2009 and a 42.2% increase compared to the second quarter of last year. Adjusted EBITDA margin for the second quarter of 2009 was 31.7% compared to 31.1% for the first quarter of 2009, and 25.9% for the second quarter of 2008. “We delivered solid revenue growth and adjusted EBITDA margins this quarter,” said Bruce Knooihuizen, chief financial officer. “With our focus on operational discipline, we successfully continued on our path to improve the cost side of our business for enhanced profitability. We posted a company record adjusted EBITDA margin this quarter showing that great companies can differentiate during challenging times.” Net income was $7.0 million for the second quarter of 2009, a 6.1% increase compared to the first quarter of 2009 and a 67.2% increase compared to the second quarter of last year. Net income margin for the second quarter of 2009 was 4.6% compared to 4.5% for the first quarter of 2009, and 3.2% for the second quarter of - 1 - Cash flow from operating activities was $58.0 million for the second quarter of 2009.
